4 F.3d 995
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.REAL PROPERTY LOCATED AT 2248 ASHLAND AVENUE, TOLEDO, OHIO,Including all fixtures, improvements, andappurtenances theron:  Fifth QuarterHolding Company, Inc., et al.;Defendants,Maggie Harris, Administratrix of the Estate of DennisHarris, Intervenor-Appellant.

1
No. 92-3853.


2
United States Court of Appeals, Sixth Circuit.


3
Aug. 20, 1993.


4
Before:  JONES and NORRIS, Circuit Judges;  and CLELAND, District Judge*.

ORDER

5
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


6
It is ORDERED that the appeal is DISMISSED for lack of jurisdiction over a non-appealable order.



*
 The Honorable Robert H. Cleland, United States District Judge for the Eastern District of Michigan, sitting by designation